                Case 4:13-cr-00374-JD Document 117 Filed 04/21/21 Page 1 of 5




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   CYNTHIA STIER (DCBN 423256)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7
             Telephone: (415) 436-7000
 8           Facsimile: (415) 436-7009
             Email: cynthia.stier@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      )    CASE No. 4:13CR00374-001 JD
15                                                  )
             Plaintiff,                             )   UNITED STATES’ SENTENCING
16                                                  )   MEMORANDUM
        v.                                          )
17                                                  )
      OMAR “RICKY” NASR AHMAD,                      )
18                                                  )   Date: April 28, 2021
                                                    )   Time: 10:30 a.m.
19
             Defendant.                             )
20

21 I.        INTRODUCTION
22               a. Charges
23
             On June 12, 2013, a five-count Indictment was filed in the Northern District of California
24
     charging the defendant with two violations of 18 U.S.C. §§ 1591(a)(1) and (2) and 1594(a), Sex
25
     Trafficking of Children (Counts 1 and 2), two violations of 18 U.S.C. § 2251(a), Production of Child
26

27 Pornography (Counts 3 and 4), and one violation of 18 U.S.C. § 2252(a)(2), Distribution of Child

28 Pornography (Count 5). On April 2, 2015, a superseding information was filed, charging defendant

                                                        1
                  Case 4:13-cr-00374-JD Document 117 Filed 04/21/21 Page 2 of 5




 1 with a violation of 18 U.S.C. § 2422(a) – Coercion and Enticement of Travel for Prostitution.

 2              Defendant pled guilty to the superseding information pursuant to a plea agreement with the
 3
     government under Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure.
 4
                On July 9, 2015, the Court sentenced the defendant to sixty-three (63) months in custody, and seven
 5
     (7) years of supervised release for a violation of Count One: Coercion and Enticement to Travel for
 6
     Prostitution, 18 U.S.C. § 2422(a), a Class C Felony.
 7
                Although the Defendant served his original sentence, he has repeated violations during his supervised
 8

 9 release term. Defendant admitted to violations of Charges One, Two and Three of a Petition for Summons

10 for Person Under Supervision [Form 12] at a February 10, 2021, hearing. This Court amended the conditions

11 of supervised release to include home confinement with GPS monitoring. An Amended Form 12 was filed

12 adding allegations to Counts Two and Three, and adding Charges Four, Five, Six and Seven. Defendant is

13 scheduled to appear before the Magistrate on the Amended Form 12 on April 22, 2021. Sentencing on the

14
     Form 12 is currently scheduled for April 28 2021, before the Honorable James Donato.
15
                   b. Supervised Release Violations.
16
                In February 2019, the Court revoked Mr. Ahmad’s initial term of supervised release and imposed a
17
     four-month custodial sentence. The revocation was a result of several violations for substance abuse.
18
19              In February 2020, the Court again revoked Mr. Ahmad’s second term of supervised release and

20 imposed a six-month custodial sentence. This revocation was a result of multiple violations of supervised

21 release that included: internet access; substance abuse; failure to reside at a Residential Reentry Center; and

22 failure to comply with treatment. The Court also imposed a five-and-a-half-year term of supervised release to

23 follow the custodial sentence.

24
                In April 2020, Mr. Ahmad began testing positive for amphetamines and began a substance abuse
25
     treatment program at Pathways. Mr. Ahmad walked away from the program but remained on supervised
26
     release.
27

28

                                                              2
                Case 4:13-cr-00374-JD Document 117 Filed 04/21/21 Page 3 of 5




 1           In January 2021, Probation Officer Taylor found Mr. Ahmad in possession of a smart phone, an

 2 internet related device. Mr. Ahmad informed Officer Taylor that he was working as an escort and abusing

 3 amphetamines. The cell phone contained verification that Mr. Ahmad was working as an escort, that his

 4
     escort services involved travel outside the Northern District of California, and the cell phone had hundreds of
 5
     images of adult pornography.
 6
             A Petition for Summons for Person Under Supervision [Form 12] was filed. At the Form 12 hearing
 7
     on February 10, 2021, Mr. Ahmad admitted to allegations number one, two and three. This Court amended
 8
     the conditions of supervised release to include home confinement with GPS monitoring.
 9

10           An Amended Petition for Summons for Person Under Supervision was filed with the Court on April

11 16, 2021, adding to Counts Two and Three that the cell phone contained hundreds of pornographic images,

12 and added Counts Four, Five, Six and Seven. Count Four alleges that Mr. Ahmad committed a violation of

13 state law by engaging in an escort service; Count Five alleges that he was using controlled substances; Count

14 Six alleges that he left the Northern District of California; and Count Seven alleges that he failed to update

15
     his sex offender status.
16
             a. Guidelines Calculation and Probation’s Recommendation
17
             The Government agrees with the guideline calculations set forth in the Probation Officer’s
18
     Sentencing Recommendation of 4-10 months custody, and 3 years to life for supervised release. The
19

20 Probation Officer recommends that the Court revoke the term of supervised release and impose a custodial

21 sentence of eight (8) months, to be followed by a twenty-eight (28) month term of supervised release. The

22 Probation Officer also recommends that Mr. Ahmad complete a one hundred and twenty (120) day term at

23 the San Francisco Residential Reentry Center immediately upon his release from incarceration.

24
     II.     THE 3553(a) FACTORS
25
             The Court should impose a sentence that is sufficient, but not greater than necessary, to reflect
26
     the purposes of sentencing that Congress identified in 18 U.S.C. § 3553(a)(2). United States v. Carty,
27
     520 F.3d 984, 991 (9th Cir. 2008). As the Ninth Circuit has held, Courts should begin the process of
28

                                                           3
                 Case 4:13-cr-00374-JD Document 117 Filed 04/21/21 Page 4 of 5




 1 determining an appropriate sentence by calculating the correct sentencing range under the Guidelines.

 2 Id. The Sentencing Guidelines are “the ‘starting point and the initial benchmark,’” United States v.

 3
     Kimbrough, 552 U.S. 85, 108 (2007) (quoting United States v. Gall, 552 U.S. 38, 49 (2007)), and are to
 4
     be kept in mind “throughout the sentencing process.” Gall, 552 U.S. at 50, n. 6. As noted by the Ninth
 5
     Circuit, the Supreme Court has “clarified that we may attach a presumption of reasonableness to
 6
     sentences falling within the Guidelines range.” United States v. Saeteurn, 504 F.3d 1175, 1178 (9th Cir.
 7

 8 2007) (emphasis added). After determining the appropriate Guidelines calculations, the Court should

 9 then evaluate the sentence for substantive reasonableness in light of the factors set out in Section

10 3553(a). Carty, 520 F.3d at 991-93.

11
            Beyond the Guidelines, under 18 U.S.C. § 3553(a), in arriving at the appropriate sentence for
12
     defendant, the Court should consider these factors, among others:
13
            (1) the nature and circumstances of the offense and the history and characteristics of the
14

15 defendant;

16          (2) the need for the sentence imposed to reflect the seriousness of the offense, to promote respect

17 for the law, and to provide just punishment for the offense;

18          (3) the need for the sentence imposed to afford adequate deterrence to criminal conduct;
19
            (4) the need for the sentence imposed to protect the public from further crimes of the defendant;
20
            (5) the need for the sentence imposed to provide the defendant with needed educational or
21
     vocational training, medical care, or other correctional treatment in the most effective manner; and
22

23          (6) the need to avoid unwarranted sentence disparities among defendants with similar records

24 who have been found guilty of similar conduct.

25          b.      A. Government’s Sentencing Recommendation
26
            The government is in agreement with the Probation Officer’s guidelines calculations and
27
     recommendation to revoke Mr. Ahmad’s term of supervised release, impose a custodial sentence of eight (8)
28

                                                         4
                 Case 4:13-cr-00374-JD Document 117 Filed 04/21/21 Page 5 of 5




 1 months, followed by a twenty-eight (28) month term of supervised release. The government also agrees with

 2 the recommendation that Mr. Ahmad complete a one hundred and twenty (120) day term at the San

 3 Francisco Residential Reentry Center immediately upon his release from incarceration.

 4
               The government’s sentencing recommendation is based a need to deter Mr. Ahmad from future
 5
     criminal conduct that places both the public and Mr. Ahmad at risk. Mr. Ahmad has significant
 6
     substance abuse issues that he is unwilling to address. His substance abuse appears to be related to his
 7
     criminal conduct and violations. Mr. Ahmad’s refusal to engage in treatment, along with his significant
 8

 9 recidivism, makes it difficult to impose a sentence that to ensure public safety by deterring future

10 criminal conduct. Additionally, the recommended sentence informs Mr. Ahmad that he will be held

11 accountable for his actions.

12
        III.      CONCLUSION
13
               The government agrees with the Probation Officer’s guidelines calculations and recommendation
14
     to revoke Mr. Ahmad’s term of supervised release, impose a custodial sentence of eight (8) months, followed
15

16 by a twenty-eight (28) month term of supervised release. The government also agrees with Probation’s

17 recommendation that Mr. Ahmad complete a one hundred and twenty (120) day term at the San Francisco

18 Residential Reentry Center immediately upon his release from incarceration.
19             The government takes into consideration the significant risk of recidivism for this defendant
20 pursuant to 18 U.S.C. § 3553(a), to recommend an appropriate sentence that is sufficient, but not greater

21
     than necessary, to achieve the goals of sentencing.
22

23
                                                            Respectfully submitted,
24
                                                            STEPHANIE M. HINDS
25                                                          Acting United States Attorney
26
                                                            /s/ Cynthia Stier
27                                                          CYNTHIA STIER
                                                            Assistant United States Attorney
28

                                                           5
